Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant Arguments/Remarks Made in an Amendment filed 06/29/2021.
Claims 1, 4, 5, 7, 8, 11, 12, 14-17, and 19 are amended.
New Claim 20 has been added.
Claims 1-20 remain pending. 

Response to Arguments
Argument 1, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 06/29/2021 pg. 13-16 that AppyBuilder and Mochizuki do not teach, “the operation device comprises a rectangular shape having a long side for designating a first direction corresponding to a direction from a back side of the operation device to a front side of the operation device by a touch along the long side of the rectangular shape”.
Response to Argument 1, the examiner respectfully disagrees as Lim teaches in para. [0171], Fig. 7, a touch sensor is configured at a temple of the glass type terminal. Thus the limitation of “the operation device comprises a rectangular shape having a long side for designating a first direction corresponding to a direction from a back side of the operation device to a front side of the operation device by a touch along In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). However, in light of the amendments there is new ground for rejection and a new combination of prior art (U.S. Patent Publication NO. 2015/0370335, “Tsukahara, U.S. Patent Publication NO. 20120317513, “Mochizuki”, & CSSanimation. (2015, February 12). Animating list items. CSS Animation. Retrieved September 14, 2021, from https://cssanimation.rocks/list-items/) is applied to updated rejections.
Argument 2, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 06/29/2021 pg. 13-16 that AppyBuilder and Mochizuki do not teach “causing the second object to appear by moving the second object from the one end side to the other end side of the object selection screen”.
Response to Argument 2, the examiner respectfully disagrees. Mochizuki teaches in para. [0037], the list display apparatus 1 not only moves the item images I to be newly displayed on the screen S in response to the user's scroll instruction (hereinafter, referred to as newly displayed item images) in the scroll direction but also moves at least a part of the newly displayed item images in a cross direction crossing the scroll direction (here, in the X axis direction), wherein Figs. 4A-B show item image I(6) appearing from a left side of the screen, and item image I(1) disappearing vertically. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication NO. 2015/0370335, “Tsukahara”, in light U.S. Patent Publication NO. 20120317513, “Mochizuki”, and further in light of CSSanimation. (2015, February 12). Animating list items. CSS Animation. Retrieved September 14, 2021, from https://cssanimation.rocks/list-items/, hereinafter “CSSanimation”. Claim 1:
Tsukahara teaches an electronic device connectable to a wearable device (i.e. para. [0058], the display apparatus according to the present embodiment includes, for example, a display unit 10 and an operation unit 12) comprising a display (i.e. para. [0059], Fig. 1, the display unit 10 includes display surfaces that can display a display object and is disposed at a position in front of two eyes of the user) and an operation device (i.e. para. [0062], Fig. 1, operation unit 12), the electronic device comprising: 
an object display controller (i.e. para. [0062], Fig. 1, operation unit 12 is installed can be, for example, a position on the temple member 14 included in the display apparatus) that controls display of an object on the display in response to an operation of the operation device (i.e. para. [0285], it is noted that, “when the user performs the operation illustrated in FIG. 13B or 13C to select a display object on the reference screen indicated by B1 or B2”, wherein a user may gesture from front/back or back/front to select an object “D” or “E”), wherein: 
the operation device comprises a rectangular shape having a long side for designating a first direction corresponding to a direction from a back side of the operation device to a front side of the operation device by a touch along the long side of (i.e. para. [0189], , Fig. 12, it is noted that, “the operation device is installed at a position on a temple member”, wherein it is noted that the drag may be from a to/from a rear/front sensor); and	 the object display controller: displays an object selection screen on the display (i.e. para. [0203], FIG. 13B indicates an example of correspondence between "an operation (Left illustrated in FIG. 13B) of moving a display object, a cursor, or the like to the left side), the object selection screen comprising a set of objects organized in a line in a second direction perpendicular to the first direction (i.e. Figs. 2 & 13B-C, it is noted that the touch sensor configured at a temple extends along the first direction in the z axis and the display of menus runs along the x axis, perpendicular to the z axis), the set of objects comprising selection items (i.e. para. [0203], it is noted that, “B illustrated in FIG. 13B” displays a list of objects from “A” to “G”), 
when the operation designates the first direction (i.e. para. [0285], “when the user performs the operation illustrated in FIG. 13B or 13C to select a display object”, wherein it is noted in Fig. 12, that a user may perform an operation of swiping from a Front to a Rear sensor or a Rear to a Front sensor along an Operation axis A in Fig. 2), moves a first object located at a first end of the line of the set of objects, from one end side in the first direction of the object selection screen to another end side in the first direction of the object selection screen (i.e. para. [0285], “FIG. 17B illustrates an example of the animation display, for example, when the user performs the operation illustrated in FIG. 13B or 13C to select a display object… A to G illustrated in FIG. 17B indicate a change in the display content displayed on the display surface”, wherein it is noted that items are moved to the left or right depending on if a user swipes to the left or to the right along operation axis A in Fig. 2), causing the first object from the object selection screen to disappear (i.e. it is noted in Fig. 17B, order A-C an icon for “Email” disappears), and 
when the operation designates the first direction (i.e. para. [0285], when the user performs the operation illustrated in FIG. 13B or 13C to select a display object), displays a second object different from any one of the set of objects at a second end of the line of the set of objects on the object selection screen causing the second object to appear, by moving the second object from the one end side to the other end side of the object selection screen (i.e. it is noted in Fig. 17B, order A-C an icon for “Twitter” appears from the opposite end at which the “Email” icon disappears), 
whereby the object selection screen is scrolled in the second direction (i.e. it is noted in Figs. 2 & 17B, that a list is scrolled in an axis perpendicular to the operation axis A of Fig. 2, as the operation device installed along the temple and the display axis is displayed at a 90 degree angle from operation axis).
While Tsukahara teaches scrolling the object selection screen in a second direction, Tsukahara does not explicitly teach 
not moving objects other than the first object and the second object included in the set of objects in the first direction, and wherein the first direction of the object selection screen corresponds to a horizontal direction of the object selection screen.  
However, Mochizuki teaches
(i.e. para. [0036], it is noted in Fig. 4, that the list is scrolled, “in the Y axis direction” and the item images are not the incoming images are not moved in the X axis direction) other than the first object (i.e. Fig. 4A, item image I (6)) and (i.e. para. [0037], Figs. 4A-C, “the newly displayed item images in a cross direction crossing the scroll direction (here, in the X axis direction)”, wherein it would have been obvious to add the opposite horizontal appearing animation of item image I(6) to the disappearing animation of I(1), and have I(1) disappear in a horizontal direction), and wherein the first direction of the object selection screen corresponds to a horizontal direction of the object selection screen (i.e. Figs. 4A-C, it is noted that item image I (6)) is crossing the scroll direction in a horizontal direction).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include whereby the object selection screen is scrolled in the second direction while not moving objects other than the first object and the second object included in the set of objects in the first direction, and wherein the first direction of the object selection screen corresponds to a horizontal direction of the object selection screen, to Tsukahara’s glass type terminal for displaying a list, with scrolling through a vertical list with horizontally appearing items from the bottom of the list as taught by Mochizuki. One would have been motivated to combine Tsukahara with Mochizuki and would have had a reasonable expectation of success as the combination provides a display method in which a load of rendering process during a scroll operation can be reduced (Mochizuki, para. [0007]).

not moving objects other than … the second object in the first direction.
However, it would be obvious to one of ordinary skill in the art at the time of filing in view of CSSanimation to have apply a known visual transition of items being added to items that are being removed from a list. CSSanimation teaches in para. [Introducing Content], that animation can be useful, “when content is added or removed”. Mochizuki teaches in para. [0037], Figs. 4A-C, displaying the newly displayed item images in a cross direction crossing the scroll direction (here, in the X axis direction). While Mochizuki explicitly shows the known effect of a first item object, such is item I(6), being moved in a horizontal direction as a list being scrolled in a vertical direction. It would have been obvious it would have been, it would be obvious to one of ordinary skill in the art at the time of filing, to try adding the known effect of adding a first item in a horizontal direction while a list is scrolled vertically, and an animation to remove a last item, such as item I(1), in a horizontal direction when a list is scrolled vertically, and would have had a reasonable expectation of success as the results would have been expected, as there are a finite number of possibilities. 

Claim 2:
Tsukahara, Mochizuki, and CSSanimation teach the electronic device of Claim 1.
Tsukahara further teaches
(i.e. para. [0080], FIG. 2 illustrates an example in which a user's operation on the operation unit 12 is an operation corresponding to an operation axis A).  

Claim 3:
Tsukahara, Mochizuki, and CSSanimation teach the electronic device of Claim 2.
Tsukahara further teaches
wherein the wearable device comprises an eyeglass frame, and the touch pad is disposed at a temple of the eyeglass frame such that the longitudinal direction of the touch pad extends along the temple (i.e. para. [0061], FIG. 1, the position at which the operation unit 12 is installed can be, for example, a position on the temple member 14 included in the display apparatus).  

Claim 4:
Tsukahara, Mochizuki, and CSSanimation teach the electronic device of Claim 3. 
Tsukahara further teaches
wherein the object display controller, when a first touch operation designating a first horizontal direction on the touch pad is carried out in such a way that the temple is traced along a direction of a line of sight (i.e. para. [0080], “FIG. 2 illustrates an example in which a user's operation on the operation unit 12 is an operation corresponding to an operation axis A”, wherein it is noted that operation axis A is along a user’s line of sight), 
(i.e. para. [0210], “FIG. 13C indicates an example of correspondence between "an operation (Right illustrated in FIG. 13B) of moving a display object, a cursor, or the like to the right side”, wherein an icon “H” appears and an icon “B” to disappear),
when a second touch operation designating the second horizontal direction on the touch pad is carried out in such a way that the temple is traced along a direction opposite to the line of sight, moves a third object located at the upper end of the line of the set of objects (i.e. para. [0203], Figs. 2 & 13B, it is noted that, “B illustrated in FIG. 13B indicates an example of a change in display content displayed on the display surface as the result recognized in the display apparatus ", wherein the gesture of A, Fig. 13B, is opposite a user’s line of sight and moves an icon “A” to appear, and an icon “H” to disappear)
Mochizuki further teaches 
moves the first object located at a lower end of the line of the set of objects which are organized vertically on the object selection screen (i.e. Fig. 4A, it is noted that item image I(6) appears at the bottom end of the plurality of item images I (1-5)), causing the first object to disappear from the object selection screen (i.e. Figs. 4A-C, it is noted that item image I(6) is appearing from horizontal direction, it would have been obvious to apply the reverse animation and have item I(6) disappear, as CSSanimation gives motivation to try adding animations to content being added or removed with a reasonable expectation of success as the results would be expected), and 
(i.e. Figs. 4A-C, it is noted that item image I(1) is disappearing, it would have been obvious to try applying the animation of appearing I(6) to item image I(1) appearing horizontally from the right side of the screen, as CSSanimation gives motivation to add animations to content being added or removed, in which the scroll direction of Figs. 4A-C is reversed from upward to downwards), wherein the first object is displayed such that the first object gradually disappears, and the second object is displayed such that the second object gradually appears (i.e. Figs. 4A-C, it is noted that item image I(1) & I(6), both gradually appear and disappear), and 
moves a third object located at the upper end of the line of the set of objects in the second horizontal direction causing the third object to disappear from the object selection screen (i.e. Fig. 4A-D, it is noted that item image I(2) is disappearing at the top end of the plurality of item images I (2-7), it would have been obvious to try applying the opposite of the animation of I(6) appearing to item I(2) disappearing in a horizontal animation into the right side of the screen, as CSSanimation gives motivation to try adding animations to content being added or removed with a reasonable expectation of success as the results would be expected), and displays a fourth object different from any one of the set of objects at the lower end of the line of the set of objects on the object selection screen causing the fourth object to appear from the first horizontal direction, whereby the object selection (i.e. Figs. 4A-D, it is noted that item image I(7) is appearing from the left side of the screen, and while in which the list is scrolled in an upward direction), wherein the third object is displayed such that the third object gradually disappears, and the fourth object is displayed such that the fourth object gradually appears (i.e. Figs. 4A-D, it is noted that item image I(7) & I(2), both gradually appear and disappear).  

Claim 5:
Tsukahara, Mochizuki, and CSSanimation teach the electronic device of Claim 3.
Tsukahara further teaches
wherein the object display controller, when a first touch operation designating a first horizontal direction on the touch pad is carried out in such a way that the temple is traced along a direction of a line of sight (i.e. para. [0080], “FIG. 2 illustrates an example in which a user's operation on the operation unit 12 is an operation corresponding to an operation axis A”, wherein it is noted that operation axis A is along a user’s line of sight), 
moves the first object located at an upper end of the line of the set of objects (i.e. para. [0210], “FIG. 13C indicates an example of correspondence between "an operation … of moving a display object, a cursor, or the like to the right side”, wherein an icon “H” disappears and an icon “B” to appears), and 
when a second touch operation designating the second horizontal direction on the touch pad is carried out in such a way that the temple is traced along a direction opposite to the line of sight, moves a third object located at the lower end of the line of  (i.e. para. [0203], Figs. 2 & 13B, it is noted that, “B illustrated in FIG. 13B indicates an example of a change in display content displayed on the display surface as the result recognized in the display apparatus ", wherein the gesture of A, Fig. 13B, is opposite a user’s line of sight and moves an icon “A” to appear, and an icon “H” to disappear).
Mochizuki further teaches 
moves the first object located at an upper end of the line of the set of objects  which are organized vertically on the object selection screen, in the first horizontal direction causing the first object to disappear from the object selection screen (i.e. Figs. 4A-C, it is noted that item image I(1) is disappearing from a vertical direction, however it would have been obvious to apply the reverse animation of I(6) appearing and have item I(1) disappear in a horizontal direction into the right side of the screen, as CSSanimation gives motivation to try adding animations to content being added or removed with a reasonable expectation of success as the results would be expected), and displays the second object at a lower end of the line of the set of objects on the object selection screen causing the second object to appear from a second horizontal direction that is opposite to the first horizontal direction, whereby the object selection screen is scrolled in an upward direction (i.e. Figs. 4A-C, it is noted that item image I(6) is appearing from a horizontal direction, from the left side of the screen), wherein the first object is displayed such that the first object gradually disappears, and the second object is displayed such that the second object gradually appears (i.e. Figs. 4A-C, it is noted that item image I(1) & I(6), both gradually appear and disappear), and 
(i.e. Fig. 4A-D, it is noted that item image I(7) is appearing at the bottom end of the plurality of item images I (2-7), it would have been obvious to try applying the opposite of the animation of I(7) appearing, and have I(7) disappear in a horizontal animation into the left side of the screen when the scrolling direction is reversed from upward to downward, as CSSanimation gives motivation to try adding animations to content being added or removed with a reasonable expectation of success as the results would be expected), and displays a fourth object different from any one of the set of objects at the upper end of the line of the set of objects on the object selection screen causing the fourth object to appear from the first horizontal direction, whereby the object selection screen is scrolled in a downward direction (i.e. Figs. 4A-D, it is noted that item image I(2) is disappearing vertically, it would have been obvious to try applying the opposite of the animation of I(6) appearing, and have I(2) appearing from the right side of the screen when the scrolling direction is reversed from upward to downward, as CSSanimation gives motivation to try adding animations to content being added or removed with a reasonable expectation of success as the results would be expected), wherein the third object is displayed such that the third object gradually disappears, and the fourth object is displayed such that the fourth object gradually appears (i.e. Figs. 4A-D, it is noted that item image I(7) & I(2), both gradually appear and disappear).  

Claim 6:
Tsukahara, Mochizuki, and CSSanimation teach the electronic device of Claim 1.
Mochizuki further teaches 
wherein the object display controller arranges the line of the set of objects by shifting the set of objects sequentially one by one in the first direction by a predetermined width (i.e. para. [0038], it is noted in Figs. 4A-D, that items I(1-7) are the same distance apart from each other and are scrolled in sequence “in accordance with a content of the user's scroll instruction”).  

Claim 7:
Tsukahara, Mochizuki, and CSSanimation teach the electronic device of Claim 6.
Tsukahara further teaches
wherein the object display controller, when the operation designates the first direction (i.e. para. [0080], “FIG. 2 illustrates an example in which a user's operation on the operation unit 12 is an operation corresponding to an operation axis A”, wherein it is noted in Figs. 12 & 13C, that an operation is from Rear to Front sensor), moves the first object located at the first end of the line of the set of objects and most shifted toward the first direction among the set of objects, in the first direction causing the first object to disappear from the object selection screen, and displays the second object on the object selection screen causing the second object to appear from the third direction (i.e. para. [0210], Fig. 13C, it is noted that, “FIG. 13C indicates an example of correspondence between "an operation … of moving a display object, a cursor, or the like to the right side ", wherein the gesture of Fig. 13C, moves an icon “B” to disappear into the left side of the screen, and an icon “I” to appear from the right side of the screen), whereby the object selection screen is scrolled in the second direction (i.e. Fig. 7 & 13A, it is noted that the display of icons is scrolled in a perpendicular direction to the operation axis A of operation unit 12), wherein the first object is displayed such that the first object gradually disappears, and the second object is displayed such that the second object gradually appears (i.e. para. [0285], “FIG. 17B illustrates an example of the animation display, for example, when the user performs the operation illustrated in FIG. 13B or 13C to select a display object on the reference screen”, wherein it is noted in A-F of Fig. 17, that a “Mail” icon gradually disappears and a “Twitter” icon gradually appears), and 
when the operation designates the third direction (i.e. para. [0080], “FIG. 2 illustrates an example in which a user's operation on the operation unit 12 is an operation corresponding to an operation axis A”, wherein it is noted in Figs. 12 & 13B, that an operation is from Front to Rear sensor), moves a third object located at the second end of the line of the set of objects and most shifted toward the third direction among the set of objects, in the third direction causing the third object to disappear from the object selection screen, and displays a fourth object different from any one of the set of objects on the object selection screen from the first direction (i.e. para. [0210], Fig. 13B, it is noted that, “B illustrated in FIG. 13B indicates an example of a change in display content displayed on the display surface as the result recognized in the display apparatus", wherein the gesture of Fig. 13B, moves an icon “H” to disappear into the right side of the screen, and an icon “A” to appear from the left side of the screen), whereby the object selection screen is scrolled in a fourth direction that is opposite to the second direction (i.e. Fig. 7 & 13B, it is noted that the display of icons is scrolled in a perpendicular direction to the operation axis A of operation unit 12, and an opposite direction of Fig. 13C), wherein the third object is displayed such that the third object gradually disappears, and the fourth object is displayed such that the fourth object gradually appears (i.e. para. [0285], “FIG. 17B illustrates an example of the animation display, for example, when the user performs the operation illustrated in FIG. 13B or 13C to select a display object on the reference screen”, wherein it is noted in A-F of Fig. 17, that a “Camera” icon gradually disappears and a “Safari” icon gradually appears).  

Claim 8:
Claim 8 is the device claim having similar limitations as Claim 1 and is rejected for similar reasons. 

Claim 9:
Claim 9 is the device claim having similar limitations as Claim 2 and is rejected for similar reasons.

Claim 10:
Claim 10 is the device claim having similar limitations as Claim 3 and is rejected for similar reasons.

Claim 11:
Claim 11 is the device claim having similar limitations as Claim 4 and is rejected for similar reasons.

Claim 12:
Claim 12 is the device claim having similar limitations as Claim 5 and is rejected for similar reasons.

Claim 13:
Claim 13 is the device claim having similar limitations as Claim 6 and is rejected for similar reasons.

Claim 14:
Claim 14 is the device claim having similar limitations as Claim 7 and is rejected for similar reasons.

Claim 15:
Claim 15 is the method claim having similar limitations as Claim 1 and is rejected for similar reasons. 

Claim 16:


Claim 17:
Claim 10 is the method claim having similar limitations as Claim 5 and is rejected for similar reasons.
 
Claim 18:
Claim 11 is the method claim having similar limitations as Claim 6 and is rejected for similar reasons.

Claim 19:
Claim 12 is the method claim having similar limitations as Claim 7 and is rejected for similar reasons.

Claim 20:
Tsukahara, Mochizuki, and CSSanimation teach the electronic device of claim 1.
Tsukahara further teaches
 wherein when the operation designates the first direction (i.e. para. [0080], “FIG. 2 illustrates an example in which a user's operation on the operation unit 12 is an operation corresponding to an operation axis A”, wherein it is noted in Figs. 12 & 13C, that an operation is from Rear to Front sensor), the object controller displays the first object and the second object such that both the first object and the i.e. para. [0210], Fig. 13C, it is noted that, “FIG. 13C indicates an example of correspondence between "an operation … of moving a display object, a cursor, or the like to the right side ", wherein the gesture of Fig. 13C, moves an icon “B” to disappear into the left side of the screen, and an icon “I” to appear from the right side of the screen at the same time).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171